DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matt Lincicum on March 17, 2022.
The application has been amended as follows:
Claim 1 is amended as follows:
In line 16, “first electrode having a first polarity” is replaced with --delivery electrode--.
In line 20, “second electrode having a second polarity” is replaced with --return electrode--.

8.	The device of Claim 5, wherein the plurality of third radiopaque elements are configured to serve as additional delivery electrodes
	
Claim 15 is amended as follows:
In line 5, --configured to serve as a delivery electrode-- is added after “body”.
In line 7, --configured to serve as a delivery electrode-- is added after “body”.

19. 	The device of Claim 18, wherein a first set of the plurality of third radiopaque elements are configured to serve as additional delivery electrodes, and wherein a second set of the third plurality of radiopaque elements are configured to serve as additional return electrodes.
21.	The device of Claim 18, wherein the plurality of third radiopaque elements are configured to serve as additional delivery electrodes
Allowable Subject Matter
Claims 1-5, 8, 12-21, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest, in the context of the claims, a similar device wherein a first electrode in electrical communication with a first conductive radiopaque element disposed within a working length of the body, and a second electrode in electrical communication with a second conductive radiopaque element disposed within a non-working length of the body, the first conductive radiopaque element being a delivery electrode and the second conductive radiopaque element being a return electrode.  [0279] of applicant’s specification provides an advantage to the particular placement of the electrodes, specifically that concentrating the delivery electrodes along the working length and return electrodes along the non-working length concentrates the attachment effect where it’s most useful.  Eidenschink et al. (“Eidenschink” US  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771